        Case 1:19-cv-03511-SDG Document 57 Filed 11/17/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION



 BHUPENDRA GHANDI and A&Y FAMILY
 GROUP, INC.,                                     CIVIL ACTION FILE
              Plaintiffs,
                                                   NO. 1:19-cv-3511-SDG
 vs.

 CRAIG J. EHRLICH et. al.,
                Defendants.


                                    JUDGMENT

       This action having come before the court, Honorable Steven D. Grimberg, United

States District Judge, for consideration of Defendants’ Motion for Sanctions, and the

court having granted said motion on September 21, 2020 in the award of monetary

sanctions in the form of attorneys’ fees and expenses, it is

       Ordered and adjudged that that defendants’ attorneys recover from Plaintiff’s

attorneys Hassan Elkhalil and Elkhalil Law, P.C., jointly and severally, the total amount

of $42,600.00. Plaintiff’s attorney Charlotte Carter is relieved of any sanctions.

       Dated at Atlanta, Georgia this 17th day of November, 2020.


                                                 JAMES N. HATTEN
                                                 CLERK OF COURT

                                           By:   s/ Jordyn Dobbins
                                                 Deputy Clerk
Prepared, filed, and entered
in the Clerk's Office
November 17, 2020
James N. Hatten
Clerk of Court


By:    s/ Jordyn Dobbins
       Deputy Clerk
